DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement dated 5/27/2022 is withdrawn. Claims 1-15 are considered in this Office action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or on a submitted IDS, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: on page 2, in line 15, there appears to be a typographical error stating “a risk or no of having and/or…”.
Appropriate correction is required.

Claim Objections
Claim 15 is objected to because of the following informalities:  the claim recites “for determining the diagnostic …suffering thereof”, which does not logical fit with the format of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.
	The claim(s) recite(s):
	“comparing the amount of moesin measured in step a) to a reference value” (claim 1);
	
	“finding a deviation or no deviation of the amount of moesin measured in step a) from the reference value” (claim 1);
	
	“attributing said finding of deviation or no deviation to a particular diagnosis and/or prognosis of HER2-dependent cancer in the subject” (claim 1);
	
	claim 2 describes a result of the comparing step and what it correlates with HER2-dependent cancer and/or indicates a short-term survival of said subject;
	
	claim 3 describes a result of the comparing step and what it correlates with no HER2-dependent cancer or indicates a long-term survival of said subject;
	
	claim 6 describes an amount of moesin compared with the reference value that is correlated with the result of claim 2;
	
	claim 7 describes an amount of moesin compared with the reference value that is correlated with the result of claim 3;
	
	claim 8 describes an amount of moesin compared with the reference value;
	
	claim 9 encompasses performing the method of claim 1, which includes the above described elements;
	
	“comparing the diagnosis and/or prognosis of HER2-dependent cancer in the subject at said successive time points as determined in step a)” (claim 9);
	
	“finding the presence or absence of a change between the diagnosis of HER2-dependent cancer in the subject at said successive time points as determined in step a)” (claim 9);

	“comparing the diagnosis and/or prognosis of HER2-dependent cancer in the subject at said successive time points as determined in step a)” (claim 12); and 

	“finding the presence or absence of a change between the diagnosis of HER2-dependent cancer in the subject at said successive time points as determined in step a)” (claim 12).

	The elements broadly encompass abstract ideas in the form of steps that may be performed in a purely mental manner. The amount of data to be considered (i.e. moesin amounts and reference values and comparing the two) is limited such that it can be analyzed mentally. The elements also broadly encompass making a decision based on findings, which may be performed in a purely mental manner by considering findings.
	The elements broadly encompass correlations between HER2-dependent cancer diagnoses or prognostications and the amounts of moesin measured. The correlations represent natural phenomenon as they characterize the naturally occurring levels of moesin between different subsets of HER2-dependent cancer patients.
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The claim(s) does/do not include additional elements, i.e. the measuring the amount of moesin in a sample from the subject, that are sufficient to amount to significantly more than the judicial exception because the claims encompass the use of well-known and conventional techniques known in the prior art as described on page 8 of the instant specification.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to a “use” and does not define what constitutes the “use”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The specification, while being enabling for measuring the amount of moesin in a sample from HER2-dependent breast cancer from the subject, comparing the amount of moesin measured to a moesin reference value, finding a deviation or no deviation of the amount of moesin measured from the moesin reference value and attributing said finding of deviation or no deviation to a particular diagnosis and/or prognosis of HER2-dependent cancer in the subject, does not reasonably provide enablement for measuring the amount of moesin in any sample and comparing it to any reference value.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
	Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
Nature of the Invention and Scope of the Claims:
The claims are broadly drawn to methods of diagnosing and/or prognosticating HER2-dependent cancer. A “HER2-dependent cancer” broadly encompasses any type of cancer that has exacerbated HER2 activation. 
The claim requires measuring the amount of moesin in a sample from the subject. A “sample” broadly encompasses any sample, e.g. skin, saliva, hair, etc.
The claim requires comparing the amount of moesin to a reference value. A “reference value” broadly encompasses any value, whether or not related to moesin levels.
Teachings in the Specification and Examples:
The instant specification describes the analysis of moesin levels in HER2-dependent or HER2-negative breast cancer samples (p. 14-17). The instant specification states the levels of moesin did not alter survival in “HER2-" breast cancer (p. 17). 
State of the Art and Unpredictability of the Art:
The level of skill in the art is deemed to be high, however, the predictably associated with making particular diagnoses or prognostications based on moesin amounts is higher. The unpredictability is described below.
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
Cancers have particular expression profiles, based on the type of cancer and the stage of the cancer. Harari (Oncogene. 2000. 16:6102-6114) teaches that while overexpression of Erbb2/HER2 is shared by several types of carcinomas, in breast tumors it has prognostic value (Abstract). Thus, one would not have reasonably expected that Erbb2/HER2 levels have an impact on all types of cancers or that when paired with moesin amounts would lead to any prognostic value.
Samples have different amounts of nucleic acid expression and protein amounts based on the type of tissue and the differentiation state of the tissue. One would not reasonably expect that moesin amounts in any types of sample, including samples of non-cancerous tissues, have a relation to the amount of moesin in HER2-dependent cancer and may be used for diagnostic and prognostic purposes.
One would reasonably expect that a reference value must reflect moesin amounts in a relevant sample, in particular HER2-dependent breast cancers with different outcomes. 
Quantity of Experimentation:
	In order for one of ordinary skill in the art to practice the claimed method as broadly claimed, undue experimentation would be required. A number of parameters, including different types of HER2-dependent cancer, different types of samples and reference values, would have to be studied to establish that the moesin amounts can be used to attribute a particular diagnosis or prognostications.
Conclusions:
Thus, given the breadth of claims in an art whose nature is identified as unpredictable and the large quantity of research required to define these unpredictable variables is balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites “means for measuring the amount of moesin” and “means for establishing said reference value”. The instant specification does not define what structures are reasonable for performing the recited functions, which is required based on the use of means plus function claim language. Thus, the claim fails to satisfy the written description requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim requires “comparing the amount of moesin measured in step a) to a reference value”. The scope of “a reference value” is not meaningfully limited in any manner. As such there is a gap between the steps as there is no relationship between the “amount of moesin measured” and “a reference value”. It is unclear if the “reference value” is limited to those reflecting moesin levels in the context of different diagnoses or prognostications.
Claims 2-11 depend from claim 1 and are rejected for the same reasons.
Claims 12-14 require the performance of the method of claim 1 and are rejected for the same reasons.
Regarding claims 2-3, the claims each reference “the reference value”. The scope of “a reference value” is not meaningfully limited in any manner. As such there is a gap between the steps as there is no relationship between the “amount of moesin measured” and “a reference value”. It is unclear if the “reference value” is limited to those reflecting moesin levels in the context of different diagnoses or prognostications.
Claims 6 and 7 depend from claims 2 and 3 and are rejected for the same reasons.
Regarding claim 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim 5 recites the broad recitation of a genus of body fluids, and the claim also recites “preferably blood” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 6, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim 6 recites the broad recitation of a range of decreases in moesin amounts, and the claim also recites “more preferably at least 0.7 fold decreased” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 7, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim 7 recites the broad recitation of a range of increases in moesin amounts, and the claim also recites “more preferably at least 2 fold increased” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 9, the claim sets forth representations of the “reference value”. The scope of “a reference value” is not meaningfully limited in any manner in relation to the method. As such there is a gap between the steps as there is no relationship between the “amount of moesin measured” and “the reference value”. It is unclear if the “reference value” is limited to those reflecting moesin levels in the context of different diagnoses or prognostications.
Regarding claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim 10 recites the broad recitation of a genus of HER-dependent cancer, and the claim also recites “in particular” and specifies a type of cancer, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 14, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim 14 recites the broad recitation of a genus of medical treatments, and the claim also recites “preferably an antitumoral treatment”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 15, the claim is drawn to a “Use of a kit”. The claim does not recite any required steps for the “use”. The scope of the claim is unclear.
Regarding claim 15, the claim recites “means for measuring the amount of moesin” and “means for establishing said reference value”. The instant specification does not define what structures are reasonable for performing the recited functions, which is required based on the use of means plus function claim language. Thus, the scope of the claim is not clearly defined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taranger-Charpin (EP 2 278 026 A1).
Regarding claim 15, Taranger-Charpin teaches use of a kit comprising a means for measuring moesin in a sample from a subject and a reference level (Table 1; and para. 44).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taranger-Charpin (EP 2 278 026 A1) in view of Harari (Oncogene. 2000. 19:6102-6114).
Regarding claim 1, Taranger-Charpin teaches measuring the amount of moesin in a sample from the subject (Table 1A).
Taranger-Charpin teaches comparing the amount of the genes to a reference value (para. 44-47).
Taranger-Charpin teaches finding a deviation or no deviation of the amount of moesin from the reference values (Table 2; and claims 4-5).
Taranger-Charpin teaches attributing the finding of deviation or no deviation to a particular diagnosis and/or prognosis of HER2-dependent cancer in the subject (para. 78).
Regarding claim 4, Taranger-Charpin teaches the sample is a tumor sample (para. 56).
Regarding claim 5, Taranger-Charpin teaches the body fluid is blood (para. 29).
Regarding claim 10, Taranger-Charpin teaches the cancer is breast cancer (para. 52).
Taranger-Charpin further teaches that inclusion or exclusion of HER2/c-erb B2 does not impact the classification (p. 3 and 11-12; and Table 2).
Harari teaches that HER2/ErbB2 correlates with certain types of breast cancers (p. 6105).
It would have been prima facie obvious to the ordinary artisan at the time of filing to have used the method of Taranger-Charpin with either HER2/c-erb B2 expressing or HER2/c-erb B2 null breast cancer as the classification of Taranger-Charpin is operable independent of HER2/c-erb B2 expression. The modification has a reasonable expectation of success as it simply applies the method of Taranger-Charpin to a particular type of breast cancer.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634